             Case 20-32437 Document 260 Filed in TXSB on 06/08/21 Page 1 of 5




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                               ENTERED
                                                                                                                      06/08/2021
    In re:                     §                                Chapter 11
                               §
    PERMICO MIDSTREAM PARTNERS §                                Case No. 20-32437 (MI)
    HOLDINGS, LLC, et al.,     §
                               §                                (Jointly Administered)
         Debtors. 1            §

                              STIPULATION AND AGREED ORDER
                           EXTENDING DIP FACILITY MATURITY DATE

             William R. Greendyke, the Court-appointed chapter 11 trustee (the “Trustee”) 2 for Permico

Midstream Partners Holdings, LLC and Permico Midstream Partners (collectively, the “Debtors”),

and Integra Midstream Partners, LLC (“DIP Lender,” and together with the Trustee, the “Parties”),

hereby enter into this stipulation and agreed order (this “Stipulation and Agreed Order”) as

follows:

             WHEREAS, on May 4, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

             WHEREAS, the Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334; this matter is a core proceeding within the meaning of 28 U.S.C § 157(b)(2); and venue is

proper pursuant to §§ 1408 and 1409;

             WHEREAS, on May 12, 2020, the Bankruptcy Court entered its Order for Appointment

of Chapter 11 Trustee (the “Trustee Order”) [Dkt. No. 33];



1
 The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as follows:
Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The location of the
Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston, TX 77074.
2
    Capitalized terms not defined herein shall have the meaning set forth in the DIP Motion and DIP Order..
        Case 20-32437 Document 260 Filed in TXSB on 06/08/21 Page 2 of 5




       WHEREAS, on May 18, 2020, the Office of the United States Trustee (the “U.S. Trustee”)

filed a Notice of Appointment of Chapter 11 Trustee and corresponding Application for Order

Approving Appointment of Chapter 11 Trustee, seeking the approval of Mr. Greendyke to serve as

the Chapter 11 Trustee in these cases [Dkt. Nos. 36 & 37];

       WHEREAS, on May 22, 2020, the Bankruptcy Court entered its Order Approving

Appointment of Chapter 11 Trustee in the Jointly Administered Permico Midstream Partners

Holdings, LLC Cases [Dkt. No. 44], approving the appointment of Mr. Greendyke as Chapter 11

Trustee;

       WHEREAS, on December 18, 2020, the Trustee filed an Emergency Motion for Entry of

Interim and Final Orders Authorizing the Trustee to Obtain Postpetition Financing and Granting

Related Relief (the “DIP Motion”) [Dkt. No. 152];

       WHEREAS, on December 28, 2020, the Bankruptcy Court entered an order approving the

DIP Motion on an interim basis (the “Interim DIP Order”) [Dkt. No. 163];

       WHEREAS, on January 19, 2021, the Bankruptcy Court entered an order approving the

DIP Motion on a final basis (the “Final DIP Order”)[Dkt. No. 97];

       WHEREAS, the Maturity Date under the Promissory Note is defined as the earlier of the

following: (1) 180 days from the date of entry on the Court’s case management system of the

Interim Order in the Bankruptcy Case; (2) the first date on which the Bankruptcy Court enters an

order in the Bankruptcy Case converting the Bankruptcy Case to one under Chapter 7 of

Bankruptcy Code for either Borrower; (3) the date on which an order is entered by the Bankruptcy

Court in the Bankruptcy Cases confirming for either Borrower either (i) a plan of reorganization

or (ii) liquidation of substantially all of the assets of either Borrower; (4) the date on which an

order is entered by the Bankruptcy Court in Bankruptcy Case approving a sale of all or



                                                2
        Case 20-32437 Document 260 Filed in TXSB on 06/08/21 Page 3 of 5




substantially all of the material assets of either or both Borrowers under Section 363 of Title 11 of

the United States Code; or (5) the occurrence of a Default under any of the following: (a) this Note,

(b) the Deed of Trust of even date herewith from William R. Greendyke, in his capacity as Chapter

11 Trustee of Permico Midstream Partners, LLC, a Texas limited Liability company to Trent L.

Rosenthal, Trustee for the benefit of Lender, or (c) the Loan Agreement of even date herewith

between Lender and Borrowers (the “Loan Agreement”).

       WHEREAS, the Trustee and the DIP Lender seek to amend the Credit Documents,

including the Loan Agreement, Deed of Trust and Promissory Note as applicable, to amend the

definition of Maturity Date to align with the Permico Mediation Settlement Plan Term Sheet [Dkt.

No. 249-1] entered into by various of the parties in the Chapter 11 cases.

       NOW, THEREFORE, IT IS STIPULATED AND AGREED BY THE PARTIES AND

HEREBY ORDERED THAT:

       1.      The definition of Maturity Date in the Promissory Note shall be amended as

follows:

       Notwithstanding anything contained herein to the contrary, all principal and accrued
       unpaid interest is due and payable by Borrowers, jointly and severally, on or before the
       earliest of the following to occur (the “Maturity Date”): (1) September 22, 2021; (2) the
       first date on which the Bankruptcy Court enters an order in the Bankruptcy Case converting
       the Bankruptcy Case to one under Chapter 7 of Bankruptcy Code for either Borrower; (3)
       the effective date of any order entered by the Bankruptcy Court in the Bankruptcy Cases
       confirming for either Borrower either (i) a plan of reorganization or (ii) liquidation of
       substantially all of the assets of either Borrower; (4) the date on which an order is entered
       by the Bankruptcy Court in Bankruptcy Case approving a sale of all or substantially all of
       the material assets of either or both Borrowers under Section 363 of Title 11 of the United
       States Code; provided however, that this proviso shall expressly exclude any sales of pipe
       currently authorized pursuant to the Order Granting Emergency Motion of William R.
       Greendyke, Chapter 11 Trustee for Authority to Commence Pipe Sales Pursuant to Terms
       of Plan Settlement Term Sheet and Related Relief [Dkt. No. 251]; or (5) the occurrence of
       a Default under any of the following: (a) this Note, (b) the Deed of Trust of even date
       herewith from William R. Greendyke, in his capacity as Chapter 11 Trustee of Permico
       Midstream Partners, LLC, a Texas limited Liability company to Trent L. Rosenthal,



                                                 3
        Case 20-32437 Document 260 Filed in TXSB on 06/08/21 Page 4 of 5




       Trustee for the benefit of Lender, or (c) the Loan Agreement of even date herewith between
       Lender and Borrowers (the “Loan Agreement”).

       2.      The above amended definition of Maturity Date shall be deemed incorporated into

the Loan Agreement, Deed of Trust and Promissory Note as applicable.

       3.      The entry of this Stipulation and Order is without prejudice to the Parties’ right to

seek from this Court such additional and further relief relating to the Credit Documents, including

the Loan Agreement and Promissory Note, with respect to the DIP Facility.

       4.      This Court retains jurisdiction to determine any disputes with regard to

implementation of this Order.

       IT IS SO ORDERED.


       SIGNED this ______________ day of ____________, 2021
   Signed: June 08, 17,
           October  20212018

                                                         ____________________________________
                                                                       Marvin Isgur
                                                            Marvin Isgur
                                                             UnitedStates
                                                            United  StatesBankruptcy
                                                                           BankruptcyJudge
                                                                                      Judge




                                                 4
      Case 20-32437 Document 260 Filed in TXSB on 06/08/21 Page 5 of 5




IT IS SO STIPULATED AND AGREED:


NORTON ROSE FULBRIGHT US LLP                    ROSENTHAL LAW FIRM, P.L.L.C.
/s/ Jason L. Boland                             /s/ Joseph S. Cohen
Jason L. Boland (SBT 24040542)                  Trent L. Rosenthal (SBT 17282300)
Bob B. Bruner (SBT 24062637)                    Joseph S. Cohen (SBT 04503720)
Julie Goodrich Harrison (SBT 24092434)          675 Bering Drive, Suite 150
1301 McKinney Street, Suite 5100                Houston, Texas 77057
Houston, Texas 77010                            T: (713) 647-8177
Phone: (713) 651-5151                           F: (713) 647-8127
Fax: (713) 651-5246                             Email: trosenthal@rosenthallaw.com
Email: jason.boland@nortonrosefulbright.com     Email: jcohen@rosenthallaw.com
Email: bob.bruner@nortonrosefulbright.com
Email: julie.harrison@nortonrosefulbright.com   Counsel to Integra Midstream Partners,
                                                LLC
Counsel to William R. Greendyke,
Chapter 11 Trustee
